     Case 3:19-cv-00919-GPC-AGS Document 9 Filed 06/18/19 PageID.35 Page 1 of 5


 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7   Allen L. PATTON,                                     Case No.: 19-cv-0919-GPC-AGS
 8                                       Plaintiff,       NOTICE AND ORDER: (1) FOR
     v.                                                   EARLY NEUTRAL EVALUATION
 9
                                                          AND (2) SETTING RULE 26
10   MONEYTREE INC., etc.,                                COMPLIANCE AND CASE
                                     Defendants.          MANAGEMENT CONFERENCE
11
12
13         An Early Neutral Evaluation and Case Management Conference will be held in the
14   Chambers of Magistrate Judge Andrew G. Schopler on September 3, 2019, at 9:00 a.m.
15   Notwithstanding the pendency of any motion, the parties must timely comply with the
16   following dates, deadlines, and mandatory instructions:
17         1.     Directions to Chambers: Judge Schopler’s Chambers are located at the
18   Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite 5160, San Diego,
19   California 92101. Do not report to Courtroom 5C; report to Chambers. In order to gain
20   access to Chambers, the parties should take the elevator to the 5th Floor, turn to face
21   the wooden double doors (labeled “Authorized Personnel Only” and “5150”), and
22   press the wall buzzer labeled “#15 JUDGE SCHOPLER.”
23         2.     Notice of Specific Settlement Impediments: If either party identifies a
24   specific impediment to meaningful settlement discussions—for instance, a need to
25   investigate an accident site or take a specific individual’s deposition—it shall so inform
26   the Court at the earliest possible opportunity, but no later than the deadline for the Joint
27   Discovery Plan and ENE statement. The Court may then set a telephonic status conference
28   to discuss the matter or take other action.

                                                      1
                                                                                19-cv-0919-GPC-AGS
     Case 3:19-cv-00919-GPC-AGS Document 9 Filed 06/18/19 PageID.36 Page 2 of 5


 1         3.     Mandatory Personal Appearances: All parties, adjusters for insured
 2   defendants, the principal attorneys, and any other party representatives with settlement
 3   authority must be present in person and prepared to discuss settlement. Counsel appearing
 4   without their clients (whether or not counsel has been given settlement authority) will be
 5   cause for imposition of sanctions. Government entities are excused from this requirement,
 6   so long as their attorney appears, has primary responsibility for the case, and the power to
 7   recommend a resolution to the ultimate settlement authority. Any principal attorneys who
 8   are not already listed on the docket as an “ATTORNEY TO BE NOTICED,” shall file their
 9   appearances as soon as possible. Counsel for any non-English-speaking parties are
10   responsible for supplying any interpreters.
11         4.     ENE Statements Required: By the below-listed date, the parties shall email
12   efile_schopler@casd.uscourts.gov with their ENE statements, which shall be no longer
13   than five pages. Each statement must outline the nature of the case, the claims, the defenses,
14   the parties’ settlement positions, and all ENE attendees for that side, including their names,
15   titles, and positions. The settlement position must include a specific and current demand or
16   offer addressing all relief or remedies sought. If a specific demand or offer cannot be made,
17   then the reasons for this must be set forth. If exhibits are attached and the total submission
18   amounts to more than 20 pages, a courtesy hard copy must also be delivered directly to
19   Chambers. At their discretion, the parties may choose to share their statements with
20   opposing counsel or to keep them confidential.
21         5.     Case Management: A Joint Discovery Plan must be filed on the CM/ECF
22   system as well as lodged with Judge Schopler by emailing the Plan to
23   efile_schopler@casd.uscourts.gov as set out below. If the Plan with its attachments
24   exceeds 20 pages, a courtesy paper copy must be delivered to Judge Schopler’s Chambers.
25   If the parties wish to modify the tentative discovery dates or limitations listed below
26   (confirmed dates are boldfaced; tentative dates are not), the Plan must set forth case-
27   specific good cause for the proposed modifications.
28

                                                   2
                                                                                 19-cv-0919-GPC-AGS
     Case 3:19-cv-00919-GPC-AGS Document 9 Filed 06/18/19 PageID.37 Page 3 of 5


 1                            CASE MANAGEMENT SCHEDULE
 2                            Event                             Deadline
 3              Rule 26(f) Conference                August 13, 2019
 4              Rule 26 Initial Disclosures          August 20, 2019
                Joint Discovery Plan                 August 27, 2019
 5
                ENE Statements                       August 27, 2019
 6
                ENE and CMC                          September 3, 2019, at 9:00 a.m.
 7
                Motions to Amend                     November 3, 2019
 8
                Expert Witness Designations January 3, 2020
 9              and Disclosures
                Rebuttal Expert Witness      February 3, 2020
10
                Designations and Disclosures
11              Fact Discovery Completion    March 3, 2020
12              Expert Discovery Completion          March 3, 2020
13              MSC Statements                       March 6, 2020
14              Mandatory Settlement                 March 13, 2020, at 9:00 a.m.
                Conference
15              Pretrial Motions                     April 3, 2020
16              Rule 26(a)(3) Disclosures            July 10, 2020
17              Meet and Confer on the PTO           July 17, 2020
18              Draft PTO to Defense Counsel         July 24, 2020
19              Lodge PTO                            July 31, 2020

20              Final Pretrial Conference            August 7, 2020, at 1:30 p.m.
                                  DISCOVERY LIMITATIONS
21
                Discovery Type                       Restriction (Per Side)
22
                Depositions                          No more than 4
23
                Requests for Admission               No more than 15
24
                Interrogatories                      No more than 15
25              Requests to Produce Documents No more than 15
26
27         6.    Magistrate Judge Consent Forms: If all parties consent to the Magistrate
28   Judge exercising jurisdiction to conduct all proceedings, including trial, each party must

                                                 3
                                                                                19-cv-0919-GPC-AGS
     Case 3:19-cv-00919-GPC-AGS Document 9 Filed 06/18/19 PageID.38 Page 4 of 5


 1   provide plaintiff’s counsel with an executed copy of the attached consent form. Plaintiff
 2   should file these consent forms in paper format at the Clerk’s Office as soon as possible.
 3   See Local Civil Rule 73.1. The consent forms should not be filed with the court
 4   electronically. The parties are free to withhold consent without adverse consequences. In
 5   fact, unless all parties consent to the Magistrate Judge’s jurisdiction, no judicial officer will
 6   be informed about the consent forms or their contents. Questions related to the consent
 7   forms should be directed only to the Clerk’s Office at (619) 557-5600. Please do not call
 8   Chambers’ staff with questions on this issue.
 9         7.      Notice to New Parties: If any parties respond to the complaint after today’s
10   date, plaintiff’s counsel must promptly notify them about the ENE and this Order.
11         8.      Pre-ENE Settlement: If the parties resolve the matter, they must telephone
12   Judge Schopler’s Chambers as soon as possible. In order for the ENE to be vacated and
13   personal appearances excused, the parties must:
14              a. File a Joint Motion to Dismiss and separately email the assigned District Judge
15                 a proposed order; or
16              b. File a Settlement Notice containing the electronic signatures of counsel for all
17                 settling parties; or
18              c. Obtain Court approval to vacate the ENE and avoid personal appearances, by
19                 explaining in the telephone call to Judge Schopler’s Chambers the
20                 extraordinary circumstances that prevent the parties from complying with
21                 options a or b, above.
22
23   Dated: June 18, 2019
24
25
26
27
28

                                                    4
                                                                                    19-cv-0919-GPC-AGS
Case 3:19-cv-00919-GPC-AGS Document 9 Filed 06/18/19 PageID.39 Page 5 of 5


                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA



Allen L. PATTON,                                            Case No.: 19-cv-0919-GPC-AGS
                                        Plaintiff(s)
                                                            NOTICE, CONSENT, AND
v.                                                          REFERENCE OF A CIVIL ACTION TO
                                                            A MAGISTRATE JUDGE
MONEYTREE INC., etc.,
                                     Defendant(s)




Notice of a magistrate judge's availability. A United States magistrate judge of this court is available
to conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry
of a final judgment. The judgment may then be appealed directly to the United States court of appeals
like any other judgment of this court. A magistrate judge may exercise this authority only if all parties
voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be
revealed to any judge who may otherwise be involved with your case.

Consent to a magistrate judge's authority. The following parties ☐ Consent / ☐ Do Not Consent*

to have a United States magistrate judge conduct all proceedings in this case including trial, the entry
of final judgment, and all post-trial proceedings.
             Printed Names                 Signatures of all parties and counsel for all parties   Dates




                                          REFERENCE ORDER
IT IS ORDERED: This case is referred to United States Magistrate Judge Andrew G. Schopler, to
conduct all proceedings and order entry of a final judgment in accordance with 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and CivLR 73.1.


 Date                                             United States District Judge

* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the
reference to a magistrate judge, then Plaintiff shall file the consent form(s) in paper format
at the Clerk’s Office.
